Timlin, J.
The plaintiffs, shareholders therein, began this action to enjoin the issue of increased stock by the defendant corporation upon the ground that the attempted increase was not legally authorized. Evidence was offered tending to show considerable irregularity, and it also appeared that one month after this suit was commenced, at a special meeting of the stockholders of defendant, the articles of incorporation were amended, apparently in correction of the former irregular attempt, and the increased stock issued in a legal manner. This having been found by the circuit court, the complaint was dismissed, but the defendants required to pay the costs. We cannot, under such circumstances, undertake to decide upon the legal effect of the irregularities in the first proceeding to. amend the articles. We are too busy with serious matters. *287"Whether the first attempt to amend was void, voidable, or valid, the costs in this equity suit were in the discretion of the learned circuit court. Subd. 1, sec. 2918, Stats. We have no disposition to interfere with the exercise of that discretion.
By the Court. — Judgment affirmed.